FITZSIMONS, J.
We entirely agree with appellant’s contention that, if the premises sold consisted of two or more known lots, the sheriff’s sale was wrongfully made; but the appeal record shows that the premises so sold were never so known, but, on the contrary, were always described as a single lot or plot. Upon this application, the duty rested upon appellant to establish, by a preponderance of proof, that said premises consisted of two or more known lots. This he has failed to do; but, as above stated, the record shows precisely the contrary. The order must therefore be affirmed, with costs; this, without considering the other points raised by respondent’s counsel.